Wood'Ward, J.
1 concur in the result which the court has come to on the whole case, but desire not to be concluded ‘•on one or two points.
I agree that Johnson was not authorized to make the contract, which he did'make'; but am inclined to think, he could receive the first payment on any contract which he was au-4horized to make. IF he could not, the plaintiff’s cause is probably deficient in the tender.
I hardly consider the proposition, that time is not of the '-essence of the contract, as a principle or rule of equity. It rather embraces the exceptions to the rule, stated in opposite terms.